United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1239
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Johnny L. Chatmon

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 18, 2013
                             Filed: February 5, 2014
                                 ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

GRUENDER, Circuit Judge.

       Following a jury trial, Johnny Chatmon was convicted of unlawful possession
of a firearm by a previously convicted felon, in violation of 18 U.S.C. § 922(g)(1).
Chatmon appeals his conviction, arguing that the Government did not present
sufficient evidence to support the jury verdict and that the district court1 erred in
refusing his proposed theory-of-defense jury instruction. For the reasons discussed
below, we affirm.

       While on patrol on the evening of January 19, 2012, Omaha Police Officer
Joshua Kelley noticed a vehicle driving without headlights or taillights. He activated
his emergency lights in order to pull over the vehicle. It continued on for
approximately two blocks before pulling over, during which time Officer Kelley
observed the driver moving around inside the vehicle. Once the vehicle stopped,
Officer Kelley approached and asked the driver, Johnny Chatmon, for the vehicle’s
registration. Chatmon presented him with a rental car agreement, which did not list
Chatmon as an authorized driver. Instead, it listed only De-Borah Williams, later
identified as Chatmon’s mother, as an authorized driver. After contacting the rental
car company and running a background check, Officer Kelley detained Chatmon.

       Officer Kelley impounded the vehicle at the request of the rental agency and
conducted an inventory search. During the search, Officer Kelley noticed that the
change tray in the center console was loose. He removed the loose tray, revealing a
compartment containing a firearm. He then placed Chatmon under arrest.
Subsequent searching of the vehicle also revealed several textbooks and some
electrical equipment, which were identified as belonging to Chatmon. Once he was
placed under arrest, Chatmon insisted that he had not been driving the vehicle but
rather “that he was walking down the street and that [the police officers] were setting
him up.”

       A grand jury indicted Chatmon on one count of being a previously convicted
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). At trial,


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-
Williams testified that she had rented the vehicle on January 13. Although she had
discussed with Chatmon that he was not permitted to drive the vehicle, he
nevertheless drove it at least once. Williams testified that no one other than she and
Chatmon had driven the vehicle while it was leased to her. She also testified that she
does not own any firearms and had never seen the firearm that was found in the rental
vehicle. The jury returned a guilty verdict, and Chatmon was sentenced to sixty-eight
months’ imprisonment.

       On appeal, Chatmon challenges his conviction on two grounds. First, he
argues that the district court erred in denying his motion for a judgment of acquittal
on the ground that the Government did not present sufficient evidence to support the
jury’s verdict. We review the denial of a motion for a judgment of acquittal based on
the sufficiency of the evidence de novo. United States v. Goodale, 738 F.3d 917, 922
(8th Cir. 2013). “We will affirm unless, viewing the evidence in the light most
favorable to the Government and accepting all reasonable inferences that may be
drawn in favor of the verdict, no reasonable jury could have found [the defendant]
guilty.” United States v. Bynum, 669 F.3d 880, 883 (8th Cir. 2012). “To convict [a
defendant] under 18 U.S.C. § 922(g)(1), the government needed to prove [that]: (1)
[he] had previously been convicted of a crime punishable by imprisonment of more
than one year; (2) he knowingly possessed a firearm; and (3) the firearm had been in
or affected interstate commerce.” United States v. Garrett, 648 F.3d 618, 622 (8th
Cir. 2011). Chatmon stipulated to the first and third elements of the offense and
contests only the sufficiency of the evidence that he knowingly possessed the firearm
found in the rental vehicle.

       Knowing possession of a firearm under § 922(g) may be either actual or
constructive. Id. “Constructive possession requires that the defendant has dominion
over the premises where the firearm is located, or control, ownership, or dominion
over the firearm itself. Constructive possession may be established by circumstantial
evidence alone, but the government must show a sufficient nexus between the

                                         -3-
defendant and the firearm.” Id. (internal citations and quotation marks omitted)
(quoting United States v. Evans, 431 F.3d 342, 345 (8th Cir. 2005)).

       The Government presented ample evidence to permit the jury to find beyond
a reasonable doubt that Chatmon knowingly possessed the firearm found in the rental
vehicle. Chatmon was the driver and sole occupant of the rental vehicle in which the
firearm was found. See United States v. Tindall, 455 F.3d 885, 887 (8th Cir. 2006)
(finding constructive possession where defendant was driver and sole occupant of
vehicle at time of incident); United States v. Hiebert, 30 F.3d 1005, 1009 (8th Cir.
1994) (finding constructive possession because firearm was “found in the vehicle that
[the defendant] was driving”). Officer Kelley testified that after he had turned on his
emergency lights but before Chatmon had pulled over, he could see Chatmon moving
around in the vehicle. The jury could have reasonably inferred from this testimony
that Chatmon was hiding the firearm in the center console compartment. See United
States v. Maloney, 466 F.3d 663, 667 (8th Cir. 2006) (holding that “quick and unusual
movements by the driver of the car” before search of vehicle could permit jury to
infer “that the driver may have been trying to hide an object in the back seat”); United
States v. Stevens, 453 F.3d 963, 966 (7th Cir. 2006) (“As the officers approached the
vehicle, Stevens bent and leaned over for several seconds, [permitting] the inference
[that] he was placing the pistol underneath the seat.”). Williams testified that the
firearm was not hers and that she was the only other person who had operated the
vehicle since she had taken possession of it. The jury could have reasonably inferred
from this testimony that Chatmon placed the firearm in the vehicle. The textbooks
and electrical equipment found in the vehicle were determined to belong to Chatmon.
See United States v. Knox, 888 F.2d 585, 588 (8th Cir. 1989) (holding that presence
of possessions belonging to the defendant in vehicle supported conclusion that
defendant constructively possessed cocaine found in vehicle). Finally, after being
arrested, Chatmon stated that he had not been driving the rental vehicle. Because this
statement conflicted with Officer Kelley’s testimony, the jury could have inferred that
the statement was false and that its falsity indicated consciousness of guilt. See

                                          -4-
United States v. Walker, 393 F.3d 842, 847 (8th Cir. 2005) (holding that defendant’s
lying to arresting officers supported knowing possession of firearm); United States
v. Penn, 974 F.2d 1026, 1028 (8th Cir. 1992) (“False exculpatory statements are
admissible as substantive evidence tending to show guilt.”). Taken together, this
evidence permitted the jury to infer that Chatmon knew that the firearm was present
in the vehicle and that he exercised dominion and control over it. Thus, the
Government presented sufficient evidence from which a reasonable jury could
conclude beyond a reasonable doubt that Chatmon knowingly possessed the firearm
found in the rental vehicle.

       Chatmon counters that the firearm could have been left in the vehicle by a prior
lessee. At trial, an employee of the car rental agency testified that although the
interior of every returned car is inspected, the inspection is “more like a glance” than
a “detailed search.” This testimony could have permitted the jury to conclude that a
prior lessee—rather than Chatmon—placed the firearm in the vehicle. But the jury
did not draw that inference. “[T]he facts and circumstances relied on by the
government must be consistent with guilt, but they need not be inconsistent with any
other hypothesis, and it is enough to convict if the entire body of evidence is
sufficient to convince the jury beyond a reasonable doubt that the defendant is
guilty.” United States v. Lam, 338 F.3d 868, 872 (8th Cir. 2003) (quoting United
States v. Chavez, 230 F.3d 1089, 1090 (8th Cir. 2000)). As explained above, the
Government presented sufficient evidence to permit the jury to find that Chatmon
knowingly possessed the firearm found in the rental vehicle.

       In his second point on appeal, Chatmon argues that the district court erred in
refusing to give his proposed theory-of-defense jury instruction. Chatmon proposed
the following “mere presence” instruction:

      Johnny Chatmon contends he was merely present in the vehicle and did
      not know a firearm was in the vehicle. Mere presence or proximity to

                                          -5-
      a firearm is not enough to support a finding that defendant knowingly
      possessed a firearm, unless you find beyond a reasonable doubt Johnny
      Chatmon knew the firearm was present in the vehicle and intended to
      exercise dominion and control over the firearms [sic] either directly or
      indirectly.

The district court declined to give this instruction because other instructions
adequately conveyed the substance of the proposed instruction.

       “We review a district court’s rejection of defendant’s proposed instruction for
abuse of discretion . . . .” United States v. Ironi, 525 F.3d 683, 688 (8th Cir. 2008)
(quoting United States v. Hayes, 518 F.3d 989, 994 (8th Cir. 2008)). We will affirm
so long as the jury instructions given by the district court, “taken as a whole, fairly
and adequately submitted the issues to the jury.” United States v. Engelmann, 720
F.3d 1005, 1011 (8th Cir. 2013) (quoting United States v. Whitehill, 532 F.3d 746,
751 (8th Cir. 2008)). “Defendants are entitled to a theory of defense instruction if it
is timely requested, is supported by the evidence, and is a correct statement of the
law . . . .” Id. (quoting Whitehill, 532 F.3d at 752).

      However, a defendant is not entitled to a particularly worded instruction
      where the instructions given by the trial judge adequately and correctly
      cover the substance of the requested instruction. A mere presence
      instruction is unnecessary where it would have duplicated the
      instructions outlining the elements of the offense, the definition of
      possession, and the burden of proof.

United States v. Cantrell, 530 F.3d 684, 692 (8th Cir. 2008) (internal citation and
quotation marks omitted).

      The district court did not abuse its discretion because the instructions it gave
adequately and correctly conveyed the substance of Chatmon’s proposed instruction.
Our decision in Cantrell is dispositive. In that case, the defendant—who was also


                                         -6-
charged under 18 U.S.C. § 922(g)—requested a “mere presence” instruction nearly
identical to the one requested by Chatmon. Id. The jury instructions given by the
district court in Cantrell “required the jury to find beyond a reasonable doubt Cantrell
‘knowingly possessed’” a firearm. Id. The district court also instructed the jury on
the meaning of possession using Eighth Circuit Model Criminal Jury Instruction 8.02.
Id. at 693. We held that the “‘mere presence’ instruction was unnecessary in
Cantrell’s case because it ‘would have duplicated the instructions outlining the
elements of the offense, the definition of possession, and the burden of proof.’” Id.
(quoting United States v. Serrano-Lopez, 366 F.3d 628, 637 (8th Cir. 2004)). In this
case, the district court similarly instructed the jury that, in order to convict Chatmon,
it must find beyond a reasonable doubt that he knowingly possessed a firearm. And
its instruction defining “possession” is identical to that given by the district court in
Cantrell. Because this case is not materially distinguishable from Cantrell, we
likewise conclude that the district court did not abuse its discretion by declining to
give Chatmon’s proposed “mere presence” instruction.

      For the foregoing reasons, we affirm Chatmon’s conviction.
                      ______________________________




                                          -7-